  4:20-cr-03120-JMG-CRZ Doc # 150 Filed: 04/19/21 Page 1 of 2 - Page ID # 472




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                         4:20CR3120

      vs.
                                                            ORDER
LORENZO ANDERSEN,

                     Defendants.


      Defendant has moved for release to drug treatment, (Filing No. 148). The
defendant is now 28 years old with a criminal history which dates back to age 14.
That criminal history reflects, numerous convictions for assault, failures to appear
at court hearings, noncompliance with bond conditions, resistance to lawful
orders of officers, and revocations of post-sentence supervision. In other words,
for half of his life, this defendant has engaged in conduct which caused harm or,
at the very least, posed a risk of harm to others. And for nearly a decade, he has
failed to comply with court orders directing him to comply with terms of
supervision imposed by a court, including orders to appear at court hearings.
Moreover, based on the allegations in the indictment, this defendant’s unlawful
conduct began shortly after he spent 300 days in jail for failing to comply with
conditions of post-sentence supervision.


      Under these facts, the court finds Defendant’s release would pose a risk of
harm to the public and a risk of nonappearance. Placement in a drug treatment
program—where no one can force Andersen to comply or even to stay—will not
sufficiently those risks.


      Accordingly,
  4:20-cr-03120-JMG-CRZ Doc # 150 Filed: 04/19/21 Page 2 of 2 - Page ID # 473




      IT IS ORDERED that defendant Andersen’s motion for release, (Filing No.
148), is denied.

      Dated this 19th day of April, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
